DORAN, J.
This is an appeal from the judgment and order denying a motion for a new trial.
*6Defendant was charged by information with the violation of section 337(a) of the Penal Code, which declares the law relating to “bookmaking” in that defendant did wilfully, etc., “record and register a bet and bets . . . upon the result . . .” etc., following the language of the statute.
A jury was duly waived and following a trial by the court defendant was adjudged guilty.
It is contended on appeal that “The evidence is insufficient to predicate the finding and decision of the court. ’ ’
It would serve no useful purpose to recite the details. The evidence was typical of such offenses. Certain papers and notes were found on defendant which were identified by the officer, who qualified as an expert, as “records, or registers,” on certain horse races, horses and bets.
A review of the record discloses that the evidence is sufficient to support the judgment.
The judgment and order are affirmed.
Drapeau, J., concurred.